Citation Nr: 1210329	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  10-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), and if so, whether the service connection claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a chest/sternum disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 30, 1965 to February 17, 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A videoconference hearing was held in October 2011 before the undersigned.  A transcript of that hearing is of record.

The record reveals that the Veteran submitted a claim of entitlement to service connection for PTSD.  However, the Veteran has also been diagnosed with several psychiatric disorders including bipolar disorder and schizophrenic reaction.  Therefore, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder to include PTSD in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issues of whether new and material evidence has been received to reopen a service connection claim for a chest/sternum disability and entitlement to service connection for an acquired psychiatric disability, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  An unappealed January 1969 rating decision denied service connection for a disability manifested by nervousness. 

3.  The evidence received since the January 1969 rating decision, when considered by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, to include PTSD. 


CONCLUSIONS OF LAW

1.  The January 1969 rating decision, which denied the claim for service connection for nervousness, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2011). 

2.  The evidence received subsequent to the January 1969 rating decision denying service connection for nervousness is new and material, and the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

As the application to reopen the previously denied claim for service connection for an acquired psychiatric disability is being granted herein, and the service connection claim on the merits is being remanded, no further discussion of the VCAA and its implementing regulations is necessary.  

LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The appellant originally filed a claim for service connection for nervousness in July 1968.  A January 1969 rating decision denied the claim because, although service treatment records showed that the Veteran was diagnosed with schizophrenia and paranoid personality in service, he was hospitalized prior to service in July 1964 for personality pattern disorder, and from July 1965 to August 1965 for character disorder with masochistic trends and poor impulse control.  In sum, the claim was denied because a neuropsychiatric disorder was found to have preexisted service and there was no evidence of an increase in the disorder during service.  

The Veteran did not appeal this decision.  Therefore, it became final.  38 C.F.R. §§ 20.200, 20.202, 20.1103. 

At the time of the January 1969 rating decision denying reopening the claim, the medical evidence of record included the service treatment records, which note that the Veteran was seen in September 1965 after having fallen and striking his sternum on a bucket while running in the barracks.  

A Medical Board Report notes that in September 1965 the Veteran was admitted to the U.S. Naval Hospital in Beaufort, South Carolina after falling and striking his sternum on a bucket.  He was diagnosed with schizophrenic reaction, paranoid type, and he was referred to the U.S. Naval Hospital in Charleston for admission.  At that hospital he was diagnosed with paranoid schizophrenia.  The Veteran indicated that he had been at Parris Island approximately two weeks and in his own opinion was performing adequately.  He had been made the "house mouse" by his drill instructor.  After having performed several errands as instructed by his drill instructor, the Veteran was asked by the drill instructor if the errands had been completed.  Apparently after the Veteran answered in the affirmative three times without being heard, the drill instructor, on the third time, got angry, threw the Veteran down on the ground, and allegedly hit him in the chest with the butt of a rifle.  The Veteran stated that immediately the drill instructor showed regret for what he had done and sought immediate help for the Veteran.  It was noted that the incident has been investigated by proper authorities at Parris Island and no disciplinary action was then pending.

The Veteran stated that while hospitalized at Beaufort, he became nervous.  He also received a "Dear John" letter from his girlfriend at that time.  He began to behave in a somewhat erratic fashion and began to feel that people were against him.  Because of his obstructivistic behavior, he was referred to a psychiatrist who saw him on three occasions.  On the last occasion, the diagnosis was schizophrenic reaction, paranoid type.  It was noted that the Veteran attempted suicide at age 17.  He was hospitalized on the psychiatric ward for three to four weeks.  After discharge from this pre-service hospitalization, he was seen weekly on an outpatient basis.  Prior to enlistment in the service, the Veteran was interviewed by a psychiatrist and declared fit for duty.  The Medical Board Report notes that the Veteran was initially admitted to the closed psychiatric ward.  He tended to become irritable and angry if his wishes were frustrated but over the several days following admission, he demonstrated no overt evidence of psychosis.  It was noted that he became angry towards people who frustrated him and had a tendency to feel that these people had it in for him.  Except for occasional irritability, he was in no way any management problem.  He expressed a strong desire to return to Parris Island.  On January 5, 1966, a conference of staff psychiatrists reviewed the available medical records and current clinical findings and agreed that the Veteran then suffered from a personality disorder which precluded useful U.S. Marine Corps service.  The diagnosis was established as paranoid personality, moderate, manifested by a marked tendency to utilize projective mechanisms expressed by suspiciousness, stubbornness, somatization, and projection of unconscious hostility.  This disability was noted to render him unsuitable for further service.  He was considered fully competent to be discharged into his own custody, and was found not to constitute a menace to himself or others.  Finally, it was determined that he was not more likely to become a public charge than prior to enlistment.

A May 1966 VA examination report notes a diagnosis of schizophrenic reaction, paranoid type.  

An October 1968 letter from the City of New York notes that the Veteran was hospitalized from July 1, 1964 to July 25, 1964 for personality pattern disturbance.  Following discharge, he was followed in a mental hygiene clinic until August 1965.  The Veteran then terminated treatment.  His final diagnosis at the time of treatment termination was character disorder with masochistic trends and poor impulse control.

A July 1964 private discharge summary notes a diagnosis of personality pattern disturbance.  

The evidence added to the record since the January 1969 rating decision includes a January 2010 private treatment record, which notes a diagnosis of PTSD that causes a lot of anxiety and causes the Veteran to wake up every night.  It further notes that when the Veteran was in boot camp, his drill instructor beat him severely.  Additionally, a February 2010 private treatment record notes that the Veteran continues to wake up terrified, reliving the beating that he had in boot camp when his sternum was broken.  

An April 2011 private treatment record notes a diagnosis of bipolar disorder and PTSD.  

The Board finds that the subsequently received evidence is new in that it was not previously of record at the time of the January 1969 rating decision.  It is also material in that it raises a possibility of substantiating the claim.  Specifically, the Board notes that the newly submitted evidence contains diagnoses of bipolar disorder and PTSD, as well as evidence that the Veteran has frequent nightmares of being beaten in service.

The claim was previously denied because the Veteran's "nervousness" was found to have existed prior to service and that it was not aggravated thereby.  The Board notes that the newly submitted medical evidence tends to suggest that he has PTSD which causes anxiety and sleep disturbance related to his military service.  This is new and material evidence and as such, the claim should be reopened.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.



REMAND

Chest/Sternum Injury

The appellant originally filed a claim for service connection for a chest injury in March 1966.  In October 1966 VA mailed the Veteran a letter stating that the claim for service connection for a chest condition was considered; however, the disability could not be evaluated because additional private medical evidence from June 1964 to May 1965 was needed.  It was noted that the claim would be reconsidered if the Veteran submitted a report of his hospital treatment for these dates.  In July 1968 the Veteran submitted a VA Form 21-4138 in which he stated that he wanted to reopen his claim for service connection for a chest injury.  He indicated that he had never received any correspondence from VA subsequent to his March 1966 claim.  A January 1969 rating decision denied the claim because, although service treatment records showed that the Veteran was treated for a chest condition in service, it was acute and transitory and responded to treatment.  No current residuals were recorded at the May 1966 VA examination.  The Veteran did not appeal this decision.  Therefore, it became final.  38 C.F.R. §§ 20.200, 20.202, 20.1103. 

In June 2001 the Veteran filed a new claim for service connection for a chest/sternum injury.  In a November 2001 rating decision, the RO denied the claim to reopen because new and material evidence had not been submitted.  The Veteran did not appeal this decision.  Therefore, it became final.  38 C.F.R. §§ 20.200, 20.202, 20.1103.

At the time of the November 2001 rating decision denying reopening the claim, the medical evidence of record included the service treatment records, which note that the Veteran was seen in September 1965 after having fallen and striking his sternum on a bucket while running in the barracks.  He had immediate severe pain aggravated by deep breathing or movement of the upper extremities.  X-ray studies of the chest, ribs, and sternum showed no abnormalities.  Despite the X-rays showing no fracture, the clinical impression was sternum fracture.  He was placed on bed rest and observed.  The pain gradually abated; however, it did not clear completely.  The physician opined that the injury is not likely to result in permanent disability.  

A May 1966 VA examination report notes that examination revealed no physical evidence of a chest injury.  A chest X-ray study was normal.  

Private treatment records dated in April 2000 note that the Veteran was admitted to the hospital with a diagnosis of possible unstable angina.  Chest X-ray was unremarkable.  He was discharged with a diagnosis of noncardiac chest discomfort.

A November 2000 private treatment record notes that the Veteran complained of atypical pinpoint chest pain.  He denied exertional symptoms, shortness of breath, palpations, and orthopnea.  The assessment was poorly controlled chest pain.

A June 2001 private treatment record notes that the Veteran complained of chest pain which feels like he got kicked in the chest.  The assessment was stable coronary artery disease, high cholesterol and hypertension.  

The RO denied the claim for service connection for a chest/sternum disability in November 2001 on the basis that new and material evidence had not been received to reopen the claim.  Specifically, the RO stated that the newly received private treatment records failed to contain any evidence directly related to the issue being considered.  Instead, the newly added evidence related to chest pain from the year 2000 and it contained no evidence to show that the current chest pain complaints are in any way related to active service.

The subsequently received evidence includes private treatment records and SSA disability records which show various treatment for many disabilities, none of which involve the chest or sternum.  A February 1996 private chest X-ray study did not reveal any fracture or other disability of the sternum.

A January 2010 private treatment record notes that when the Veteran was in boot camp, his drill instructor beat him severely, breaking his sternum.  

At the hearing before the undersigned, the Veteran indicated that he receives medical treatment at the VA Medical Center in Daytona Beach, Florida.  The claims file does not contain any VA treatment records whatsoever.  As such, a remand is required to obtain these records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Acquired Psychiatric Disability

The Veteran claims that service connection is warranted for an acquired psychiatric disability, to include PTSD, because it was incurred during service when his drill instructor beat him severely.  

There are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault.  VA has special evidentiary development procedures.  Specifically, 38 C.F.R. § 3.304(f)(3)  provides:  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: Request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 

The Veteran in this case has not received the required notice.  Therefore, the AMC/RO must provide the Veteran with notice of the evidence necessary to corroborate a stressor during service to support his claim for PTSD on the basis of personal assault, pursuant to 38 C.F.R. § 3.304(f). 

The Veteran indicated in written statements and at the videoconference hearing that he testified at the Court Martial of his drill instructor, Sergeant S. (spelled differently by the Veteran on different occasions).  The service treatment records show that the Veteran was admitted to the U.S. Naval Hospital in Beaufort, South Carolina after falling and striking his sternum on a bucket.  The Veteran indicated that he had been at Parris Island approximately two weeks and in his own opinion was performing adequately.  He had been made the "house mouse" by his drill instructor.  After having performed several errands as instructed by his drill instructor, the Veteran was asked by the drill instructor in the errands had been completed.  Apparently after the Veteran answered in the affirmative three times without being heard, the drill instructor, on the third time got angry, threw him down on the ground, and allegedly hit him in the chest with the butt of a rifle.  The Veteran stated that immediately the drill instructor showed regret for what he had done and sought immediate help for the Veteran.  It was noted that the incident has been investigated by proper authorities at Parris Island and no disciplinary action is pending.   However, a November 5, 1965 service treatment record notes that the Veteran was then currently a ward patient and was in Parris Island, South Carolina in conjunction with a legal matter.  As such, the Board finds that further development is warranted in order to obtain any records surrounding the Court Martial of the Veteran's drill instructor.

Finally, the Board notes that while the claims file contains a folder containing some of the Veteran's service personnel records, there are no performance evaluation reports in the file.  As documentation of a decrease in work performance can be used to substantiate a claim of in-service personal assault, the Board finds that development efforts to obtain the Veteran's complete service personnel file, to include any performance appraisals, should be made.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304(f)(3).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(3) must be included in the notification to the Veteran. 

2.  Undertake all appropriate development efforts to obtain the Veteran's complete service personnel file, to include any performance appraisals, and associate them with the claims file.  Any negative response should be documented and recorded in the claims file.

3.  Undertake all appropriate development efforts to determine if the Veteran testified at his drill instructor's (Sergeant S.) Court Martial during service.  A search should be done through all appropriate facilities, for the time period from October 15, 1965 through December 15, 1965.  Any negative response should be documented and recorded in the claims file.

4.  Contact the Daytona Beach, Florida, VA Medical Center and request that they provide copies of all treatment records pertaining to the Veteran.  All efforts to obtain these records must be documented in the claims folder.  If they are not available or do not otherwise exist, this must also be documented in the claims file.

5.  Afford the Veteran a VA psychiatric examination to determine the nature and etiology of any currently present acquired psychiatric disability, to include PTSD.

The examiner should provide diagnoses of any and all currently present psychiatric disabilities.  A diagnosis of PTSD in accordance with the DSM-IV should be ruled in or ruled out.

If the Veteran is diagnosed with PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the currently diagnosed PTSD is caused by or the result of the Veteran's alleged in-service stressor documented in the service treatment records involving him being poked in the chest with the drill instructor's rifle butt, etc.  

With regard to any other currently diagnosed acquired psychiatric disability/disabilities, examiner should provide an opinion as to whether the disability existed prior to service.  The examiner should specifically reference the service treatment records noting that the Veteran was found psychologically fit when examined for active service, and the pre-service private medical records showing hospitalization for various psychiatric diagnoses.

If the examiner finds that any currently diagnosed acquired psychiatric disability existed prior to service, the examiner should provide an opinion as to whether the disability underwent an increase in severity during service.

If any currently diagnosed acquired psychiatric disability underwent an increase during service, the examiner should provide an opinion as to whether the increase in severity was due to the nature progression of the disease.

If the examiner finds that any currently diagnosed acquired psychiatric disability did not exist prior to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the currently diagnosed acquired psychiatric disability is caused by or related to any incident of service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


